Citation Nr: 1021465	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for insulin-
dependent type II diabetes mellitus with erectile 
dysfunction, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for peripheral 
neuropathy and vascular disease of the right lower extremity, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for peripheral 
neuropathy and vascular disease of the left lower extremity, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left upper 
extremity.

6.  Entitlement to an effective date prior to October 7, 
2004, for the grant of a 10 percent evaluation for peripheral 
neuropathy and vascular disease of the right lower extremity.

7.  Entitlement to an effective date prior to October 7, 
2004, for the grant of a 10 percent evaluation for peripheral 
neuropathy and vascular disease of the left lower extremity.

8.  Entitlement to an effective date prior to October 7, 
2004, for the grant of a 10 percent evaluation for peripheral 
neuropathy of the right upper extremity.

9.  Entitlement to an effective date prior to October 7, 
2004, for the grant of a 10 percent evaluation for peripheral 
neuropathy of the left upper extremity.

10.  Entitlement to an effective date prior to October 7, 
2004, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

11.  Entitlement to an effective date prior to October 7, 
2004, for the grant of service connection for diabetic 
nephropathy.

12.  Entitlement to an effective date prior to October 7, 
2004, for the grant of service connection for hypertension.

13.  Entitlement to an effective date prior to October 7, 
2004, for the grant of service connection for coronary artery 
disease.

14.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.

15.  Entitlement to an effective date prior to October 7, 
2004, for the grant of an extra-schedular 70 percent 
evaluation for glaucoma/diabetic retinopathy, status post 
bilateral lens implant.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1968, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal 
and the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in February and April of 2005.

The Veteran appeared for a video conference hearing in 
January 2010, during which he withdrew the claim for an 
increased rating for PTSD from appellate consideration.  
Previously, the Veteran had withdrawn seven increased rating 
claims from appellate status in June 2006, following his 
Notice of Disagreement.  

In conjunction with his January 2010 hearing, the Veteran 
submitted additional medical records, accompanied by a signed 
waiver of RO consideration.  38 U.S.C.A. § 20.1304(c) (2009).

The issue of entitlement to an effective date prior to 
October 7, 2004, for the grant of an extra-schedular 70 
percent evaluation for glaucoma/diabetic retinopathy, status 
post bilateral lens implant, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO.

FINDINGS OF FACT

1.  The Veteran's service-connected type II diabetes mellitus 
has been shown to be productive of regulation of activities, 
particularly insofar as the Veteran was hospitalized in 2008 
for a hypoglycemic coma; however, the Veteran's associated 
erectile dysfunction has not been shown to be productive of 
penile deformity.

2.  The Veteran's peripheral neuropathy and vascular disease 
of the right lower extremity are productive of symptoms 
commensurate to moderate neuritis but less significant 
peripheral vascular disease symptoms.

3.  The Veteran's peripheral neuropathy and vascular disease 
of the left lower extremity are productive of symptoms 
commensurate to moderate neuritis but less significant 
peripheral vascular disease symptoms.

4.  The Veteran's peripheral neuropathy of the right 
(dominant) upper extremity is productive of symptoms 
commensurate to moderate neuritis.

5.  The Veteran's peripheral neuropathy of the left (non-
dominant) upper extremity is productive of symptoms 
commensurate to moderate neuritis.

6.  The Veteran's neuropathy of the extremities was initially 
included as part of the grant of service connection for type 
II diabetes mellitus, with a single 20 percent evaluation 
effective from July 24, 1998; the claim for an increased 
evaluation for type II diabetes mellitus that led to separate 
10 percent evaluations for neuropathy of all four extremities 
was received on October 7, 2004, and there is evidence 
showing moderate neuropathy all four extremities as of 
November 20, 2003.

7.  The Veteran's initial claims of service connection for 
PTSD were denied in unappealed rating decisions issued in 
June 1999 and August 2001; there is no indication of record 
of an application to reopen a previously denied claim prior 
to October 7, 2004.

8.  The Veteran's initial claim of service connection for a 
kidney disability was denied in an unappealed November 2001 
rating decision; there is no indication of record of an 
application to reopen this previously denied claim prior to 
October 7, 2004.

9.  VA did not receive a claim of service connection for 
hypertension prior to October 7, 2004, a date several decades 
after the Veteran's separation from service.

10.  VA did not receive a claim of service connection for 
coronary artery disease prior to October 7, 2004, a date 
several decades after the Veteran's separation from service.

11.  During his January 2010 hearing, the Veteran indicated 
that he was withdrawing his claim for a higher initial 
evaluation for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a single 40 percent evaluation for 
insulin-dependent type II diabetes mellitus with erectile 
dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.119, Diagnostic Code 
7913 (2009).

2.  The criteria for a 20 percent evaluation for peripheral 
neuropathy and vascular disease of the right lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.104 (Diagnostic Code 7114), 
4.124a (Diagnostic Code 8620) (2009).

3.  The criteria for a 20 percent evaluation for peripheral 
neuropathy and vascular disease of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.104 (Diagnostic Code 7114), 
4.124a (Diagnostic Code 8620) (2009).

4.  The criteria for a 30 percent evaluation for peripheral 
neuropathy of the right (dominant) upper extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8615 (2009).

5.  The criteria for a 20 percent evaluation for peripheral 
neuropathy of the left (non-dominant) upper extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8615 (2009).

6.  The criteria for an effective date of November 20, 2003, 
for the grant of a 20 percent evaluation for peripheral 
neuropathy and vascular disease of the right lower extremity 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).

7.  The criteria for an effective date of November 20, 2003, 
for the grant of a 20 percent evaluation for peripheral 
neuropathy and vascular disease of the left lower extremity 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).

8.  The criteria for an effective date of November 20, 2003, 
for the grant of a 30 percent evaluation for peripheral 
neuropathy of the right upper extremity have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

9.  The criteria for an effective date of November 20, 2003, 
for the grant of a 20 percent evaluation for peripheral 
neuropathy of the left upper extremity have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

10.  The criteria for an effective date prior to October 7, 
2004, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).

11.  The criteria for an effective date prior to October 7, 
2004, for the grant of service connection for diabetic 
nephropathy have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).

12.  The criteria for an effective date prior to October 7, 
2004, for the grant of service connection for hypertension 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).

13.  The criteria for an effective date prior to October 7, 
2004, for the grant of service connection for coronary artery 
disease have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).

14.  The criteria for withdrawal of the claim for a higher 
initial evaluation for PTSD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  

In this case, the Veteran was furnished with a notice letter 
in October 2004 addressing his claim for an increased 
evaluation for type II diabetes mellitus and for service 
connection for PTSD in October 2004.  This letter fulfilled 
the requirements of 38 C.F.R. § 3.159(b)(1) with regard to 
both types of claims.

The Board also notes that all grants of service connection 
and separate evaluations in this case, other than for PTSD, 
stemmed from the initial claim for an increased evaluation 
for type II diabetes mellitus.  The question of whether a 
further VCAA letter for such "downstream" issues is 
required was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Here, the required Statement of the Case was furnished 
in February 2007.

In any event, further notice letters were sent to the Veteran 
in December 2005, and May 2009, and a separate letter 
addressing VA's practices in assigning disability evaluations 
and effective dates for those evaluations was furnished in 
March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Finally, the Veteran's claims were all 
readjudicated in an October 2009 Statement of the Case.  This 
course of notification and adjudication, some of it 
corrective in nature, fulfills VA's notice requirements and 
will not result in any prejudice to the Veteran, who has been 
afforded ample opportunity to participate in the development 
of his claims.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has made 
sufficient efforts to obtain records corresponding to all 
private and VA treatment for the claimed disorders.  Medical 
records have also been obtained from the Social Security 
Administration.  Additionally, the Veteran was afforded 
multiple VA examinations that were fully adequate for 
ascertaining the symptoms and severity of his service-
connected type II diabetes mellitus and secondary 
disabilities of all four extremities.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


II.  Increased evaluation claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.



B.  Diabetes mellitus

38 C.F.R. § 4.119, Diagnostic Code 7913 concerns diabetes 
mellitus.  Under this section, a 20 percent evaluation 
contemplates cases requiring insulin and restricted diet, or 
an oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is assigned in cases requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is warranted in cases requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation contemplates 
cases requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

In a November 2001 rating decision, the RO granted service 
connection for "diabetes mellitus with mild peripheral 
neuropathy," with a single 20 percent evaluation assigned as 
of July 24, 1998, the date of the Veteran's original claim.  
As described below, the Veteran's peripheral neuropathy was 
assigned four separate compensable evaluations, for all four 
extremities, as of his October 7, 2004, claim for an 
increased evaluation.

In September 2004, the Veteran was hospitalized at a private 
facility with decompensated heart failure.  During the 
hospitalization, however, he was noted to have significant 
elevations of blood sugar, with 381 noted at the time of 
admission.  An assessment of severe hyperglycemia with known 
type II diabetes on insulin was rendered.  The Veteran was 
started on an intravenous insulin infusion, with close 
monitoring.

During his November 2004 VA diabetes mellitus examination, 
the Veteran reported restriction of strenuous activity due to 
hypoglycemia, noting also that his blood sugar was erratic 
and that he had frequent hypoglycemic reactions when his 
sugar dropped down into the 40s in the morning.  Use of 
insulin was described.  The pertinent diagnoses were adult 
onset diabetes mellitus, requiring insulin; and erectile 
dysfunction, more likely than not multifactorial.  

In February 2008, the Veteran arrived "by stretcher by 
ambulance" at North Mississippi Medical Center in Tupelo for 
complaints of hypoglycemia and a syncopal episode.  It was 
noted that he was found on the floor, with the emergency 
medical service reporting low blood sugar.  He was given 
sugar tablets and was hypothermic and tachycardic upon 
arrival to the emergency room.  Following treatment, he was 
instructed of the importance of eating after taking his 
insulin.  The diagnosis was a hypoglycemic coma.  The Board 
notes that this treatment record was not included in the 
claims file at the time of the October 2008 VA diabetes 
mellitus examination described below.

During his October 2008 VA examination, the Veteran reported 
having hypoglycemic reactions at least once daily, with blood 
sugars in the 20s and 40s.  He reported that he could not 
"do anything with strenuous activities because of 
hypoglycemic reactions," but there was no documentation 
about physical restriction on strenuous activities to prevent 
hypoglycemic reactions.  The examiner also noted that the 
Veteran visited his diabetic care provider approximately once 
per month.  Erectile dysfunction was reported, but the 
examination revealed the penis, testicles, epididymis, and 
spermatic cord to be within normal limits.  The pertinent 
impression was adult onset diabetes mellitus, type II, 
requiring insulin.  

In a November 2008 rating decision, the Veteran's grant of 
service connection for type II diabetes mellitus was expanded 
to include erectile dysfunction, for which service connection 
had been established as of June 12, 2006.  The Board notes 
that there is no basis for a separate evaluation for this 
disability, as the October 2008 VA examination did not 
demonstrate deformity of the penis with loss of erectile 
power.  Such a showing is required for a minimum compensable 
evaluation of 20 percent under 38 C.F.R. § 4.115b, Diagnostic 
Code 7522.

During his January 2010 hearing, the Veteran described having 
problems with fluctuations of blood sugar.

In this case, the Board is aware of the one documented case 
of hospitalization for a hypoglycemic coma in February 2008.  
The Veteran has not reported other hospitalizations and has 
described monthly appointments for his type II diabetes.  
This falls short of certain criteria for a 60 percent 
evaluation, notably episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider.  However, 
the combination of the Veteran's one documented 
hospitalization and his reported restriction of activities 
during both VA examinations indicates that his symptomatology 
of type II diabetes mellitus warrants an increase to 40 
percent, effective from the date of claim in October 7, 2004.  
To that extent, the appeal is granted.  38 C.F.R. § 4.7.

C.  Lower extremity neuropathy and vascular disease

The RO has evaluated both lower extremity disabilities at the 
10 percent rate under 38 C.F.R. § 4.104, Diagnostic Code 
7114; and 38 C.F.R. § 4.124a, Diagnostic Code 8620.  

Diagnostic Code 7114 concerns arteriosclerosis obliterans.  
Under this section, a minimum compensable evaluation of 20 
percent is assigned for claudication on walking more than 100 
yards, and diminished peripheral pulses or ankle/brachial 
index (ABI) of 0.9 or less.  A 40 percent evaluation is 
assigned for claudication on walking between 25 and 100 yards 
on a level grade at 2 miles per hour, and trophic changes 
(thin skin, absence of hair, dystrophic nails) or ABI of 0.7 
or less.  A 60 percent evaluation contemplates claudication 
on walking less than 25 yards on a level grade at 2 miles per 
hour, and either persistent coldness of the extremity or ABI 
of 0.5 or less.  A 100 percent evaluation is warranted for 
limb pain at rest, and either deep ischemic ulcers or ABI of 
0.4 or less.  Under Note 1 of this section, the 
ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure; 
the normal index is 1.0 or greater.  Under Note 2, residuals 
of aortic and large arterial bypass surgery or arterial graft 
are to be evaluated as arteriosclerosis obliterans.  Under 
Note 3, these evaluations are for involvement of a single 
extremity.  If more than one extremity is affected, evaluate 
each extremity separately and combine under 38 C.F.R. § 4.25, 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.

Under Diagnostic Code 8620, evaluations are assigned for 
neuritis of the sciatic nerve which is mild (10 percent), 
moderate (20 percent), moderately severe (40 percent), and 
severe with marked muscular atrophy (60 percent).  In cases 
of complete paralysis, with the foot dangling and dropping, 
no active movement of the muscles below the knee, and flexion 
of the knee weakened or (very rarely) lost, an 80 percent 
evaluation is warranted.  

A November 20, 2003 VA neurology note indicates that the 
Veteran's nerve conduction studies revealed both axonal and 
demyelinating polyneuropathy and bilateral ulnar 
neuropathies.  Complaints included pain in the right lateral 
femoral cutaneous area and a lot of numbness in his feet.  
Upon examination, there was pinprick loss from the toes to 
the ankles, absent vibration in toes, decreased at knees; 
right lateral femoral cutaneous decrease in pinprick and 
touch; absent ankle jerks; and 3+ knee jerks toes down.  The 
pertinent diagnosis was diabetic neuropathy, moderately 
severe.  A January 2004 VA treatment record indicates that 
the Veteran had a chronic burning sensation in both feet.  
This was also noted in several subsequent VA treatment 
records.  

At his November 2004 VA diabetes mellitus examination, the 
Veteran reported a "pins and needles" sensation in the 
feet, with his feet feeling like they "are on fire."  
Cramps in both thighs were also reported.  The examination 
revealed deep tendon reflexes of 2+ in the lower extremities, 
with downgoing plantars.  Strength was 4/5.  Pinprick and 
light touch were diminished distal from an area about two 
inches above the ankles to the tips of the toes.  Vibration 
was impaired at the level of the patella, the 
metatarsophalangeal joints, and the medial malleoli.  The 
Veteran could not heel walk, toe walk, or walk with tandem 
gait.  The examiner diagnosed diabetic neuropathy in the 
upper and lower extremities and peripheral neuropathy; and 
peripheral vascular disease that was more likely than not 
secondary to the diabetes.  

An October 19, 2005, VA treatment record contains a cursory 
notation of severe neuropathy and onychomycosis.  The 
treatment provider on this date, however, did not specify 
whether the individual extremities were productive of severe 
neuropathy, or whether this notation was meant to describe 
the overall level of disability from the four extremities 
combined.  

In July 2008, the Veteran was hospitalized at the North 
Mississippi Medical Center with complaints of itching in his 
feet and reports of neuropathy in his feet for years.  Upon 
neurological examination, no focal deficits were noted.  The 
diagnosis was peripheral neuropathy, and the Veteran was 
noted to be discharged in satisfactory condition.

During his October 2008 VA diabetes mellitus examination, the 
Veteran reported peripheral neuropathy in all four 
extremities, with incoordination, feeling "like ants are 
crawling over his feet up to mid leg," numbness, tingling, 
and a pins and needles sensation.  The examination revealed 
motor strength of 5/5 in the upper and lower extremities.  
Deep tendon reflexes were 2+, with downgoing plantars.  
Pinprick and light touch were diminished from the mid-leg 
down on the lower extremities.  Position and vibration were 
intact.  The pertinent impression was moderate peripheral 
neuropathy of the upper and lower extremities, as likely as 
not to be secondary to diabetes.  

In September 2009, the Veteran underwent a VA arteries and 
veins examination to ascertain the level of disability from 
peripheral vascular disease of the bilateral lower 
extremities.  During the examination, the Veteran reported no 
treatment for peripheral vascular disease, let alone surgery, 
and he denied intermittent claudication or rest pain.  The 
examiner pointed out that the Veteran did not exercise or 
even do regular walking, and, hence, none of these were 
precluded by mild peripheral vascular disease.  Rather, the 
examiner noted that the Veteran's main symptoms pertained to 
peripheral neuropathy.  Upon examination, there was no 
erythema of the lower extremities.  Dorsalis pedis was 1+ 
bilaterally, but tibialis posterior was 2+ bilaterally.  
There were no superficial or deep ulcerations, auto 
amputations, visible or palpable varicose veins, edema, 
cyanosis, clubbing, Raynaud's phenomenon, or eczema.  There 
was hyperpigmentation along the shins of the tibia.  A lower 
arterial study from April 2009 was noted to reveal 
mild/moderate arterial disease due to superficial femoral, 
distal obstruction on the right, with ABI (in mm/hg) of 149 
thigh high, 103 posterior tibial (PT), and 113 dorsalis pedis 
(DP); and mild left arterial disease due to superficial 
femoral, distal obstruction, with ABI of 200 thigh high, 132 
PT, and 118 DP.  The examiner noted that right brachial blood 
pressure could not be obtained due to recent bruising and 
swelling to the right upper arm, whereas left brachial blood 
pressure could not be obtained "due to new dialysis 
access."  The impression was of peripheral vascular disease 
that was mild to moderate on the right and mild on the left 
by ABI.  The Veteran was noted to be asymptomatic and to not 
have intermittent claudication or rest pain.  His symptoms 
were more likely than not secondary to peripheral neuropathy 
than to his mild to moderate peripheral vascular disease, 
which was at least as likely as not secondary to longstanding 
diabetes and a previous history of smoking.  

At his January 2010 hearing, the Veteran noted that he had 
lost feeling in his toes.

Overall, the Board finds that the Veteran's peripheral 
vascular disease is minimal, with no evidence of claudication 
on walking more than 100 yards or diminished peripheral 
pulses or ABI of 0.9 or less.  As described in the 
examination report, the ABI testing was incomplete insofar as 
right brachial blood pressure could not be obtained due to 
recent bruising and swelling to the right upper arm, whereas 
left brachial blood pressure could not be obtained "due to 
new dialysis access."  The examiner nevertheless made it 
very clear that the Veteran had only limited impairment, with 
peripheral vascular disease that was mild to moderate on the 
right and mild on the left by ABI.  The Board finds that the 
examiner made the best possible efforts to ascertain the 
level of disability due to peripheral vascular disease 
despite the testing limitations resulting from the Veteran's 
overall disability picture, but there is no indication that 
such symptoms would support higher evaluations.

The Board, however, finds that the Veteran's neurological 
impairment of both lower extremities is moderate in degree 
and has been so throughout the pendency of this appeal, thus 
warranting 20 percent evaluations.  This finding is 
consistent with the impression from the October 2008 
examination, and the Board notes that, as early as November 
2003, there was one finding of moderately severe diabetic 
neuropathy.  Given the absence of very frequent treatment for 
this disability and the fact that the Veteran's symptoms have 
primarily been shown to be sensory, rather than functional, 
in nature, the Board is disinclined to find that the overall 
symptomatology is more than moderate in degree and would 
warrant even higher evaluations.  Also, as noted above, the 
October 2005 VA treatment record containing a notation of 
severe neuropathy and onychomycosis contains no specification 
of whether the individual extremities were productive of 
severe neuropathy, or whether this notation was meant to 
describe the overall level of disability from the four 
extremities combined.  This record therefore is insufficient 
to support evaluations in excess of 20 percent. 

In summary, the evidence supports higher evaluations, of 20 
percent each, for peripheral neuropathy and vascular disease 
of the right and left lower extremities.  (The effective date 
for these evaluations is described in a separate section 
below.)  To this extent, the appeal is granted.  38 C.F.R. 
§§ 4.3, 4.7.

D.  Upper extremities

The RO has evaluated both upper extremity disabilities at the 
10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8615, concerning neuritis of the ulnar nerve.  For the 
major extremity neuritis (here the right extremity, as 
indicated in a February 1965 service Report of Medical 
History); ratings are assigned for mild incomplete (10 
percent); moderate incomplete (30 percent); severe incomplete 
(50 percent); and complete (70 percent) cases, with complete 
neuritis defined as the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb at right angles to palm; flexion of wrist weakened; and 
pain with trophic disturbances.  For the minor extremity 
(here the left extremity), ratings are assigned in mild 
incomplete (10 percent); moderate incomplete (20 percent); 
severe incomplete (40 percent); and complete (60 percent) 
cases.  

A November 20, 2003 VA neurology note states that the 
Veteran's nerve conduction studies revealed both axonal and 
demyelinating polyneuropathy and bilateral ulnar 
neuropathies.  Complaints included paresthesias in the hands 
and numbness in the fourth and fifth digits of both hands, 
and severe elbow pain.  Upon examination, there was minimal 
tremor of both hands; tenderness in both ulnar grooves; and 
some interossei atrophy in the right hand.  The diagnoses 
were an essential tremor; diabetic neuropathy, moderately 
severe; and bilateral ulnar neuropathy.  

During his November 2004 VA diabetes mellitus examination, 
the Veteran reported ulnar neuropathy, with numbness in the 
fingers (especially the last two on either side) and a poor 
grip.  He also described a pins and needles sensation in the 
fingertips.  The examination revealed deep tendon reflexes of 
2+ in the upper extremities, with downgoing plantars.  
Strength was 4/5.  Pinprick and light touch were diminished 
distal to the metacarpophalangeal joint.  Vibration was 
intact in the upper extremities.  The examiner diagnosed 
diabetic neuropathy in the upper and lower extremities and 
peripheral neuropathy.

An October 19, 2005, VA treatment record contains a notation 
of severe neuropathy and onychomycosis.  The treatment 
provider on this date, however, did not specify whether the 
individual extremities were productive of severe neuropathy, 
or whether this notation was meant to describe the overall 
level of disability from the extremities combined.  

During his October 2008 VA diabetes mellitus examination, the 
Veteran reported peripheral neuropathy in all four 
extremities, with incoordination, difficulty buttoning his 
shirt, and an ulnar neuropathy starting at the elbows and 
going down to the fourth and fifth fingers.  The examination 
revealed motor strength of 5/5 in the upper and lower 
extremities, with deep tendon reflexes of 2+ with downgoing 
plantars.  A sensory examination revealed that pinprick and 
light touch were diminished just distal to the wrist in the 
upper extremities, but position and vibration were intact.  
The impression was peripheral neuropathy in the upper and 
lower extremities that was moderate and as likely as not to 
be secondary to diabetes.

During his January 2010 hearing, the Veteran noted that he 
had tingling and loss of feeling in the ring finger and 
little finger of both hands.  He also described trouble with 
buttoning his shirt and writing.

As with the lower extremities, the Board finds that the 
Veteran's neurological impairment of both upper extremities 
is moderate in degree and has been throughout the pendency of 
this appeal, thus warranting a 30 percent evaluation for the 
right (major) extremity and a 20 percent evaluation for the 
left (minor) extremity.  This finding is consistent with the 
impression from the October 2008 examination, and the Board 
notes that, as early as November 2003, there was one finding 
of moderately severe diabetic neuropathy.  Given the absence 
of very frequent treatment for this disability and the fact 
that the Veteran's symptoms have primarily been shown to be 
sensory, rather than functional, in nature, the Board is 
disinclined to find that the overall symptomatology is more 
than moderate in degree and would warrant even higher 
evaluations.  Also, as noted above, the October 2005 VA 
treatment record containing a notation of severe neuropathy 
and onychomycosis contains no specification of whether the 
individual extremities were productive of severe neuropathy, 
or whether this notation was meant to describe the overall 
level of disability from the four extremities combined.  The 
record therefore is insufficient to support even higher 
evaluations.

In summary, the evidence supports evaluations of 30 percent 
for peripheral neuropathy of the right upper extremity and of 
20 percent for peripheral neuropathy of the left upper 
extremity.  (The effective date for these evaluations is 
described in a separate section below.)  To this extent, the 
appeal is granted.  38 C.F.R. § 4.7.



E.  Additional rating considerations

With regard to each of the cited service-connected 
disabilities, the Board finds that there is no basis for 
"staged" ratings pursuant to Fenderson or Hart.  Rather, 
the symptomatology shown upon examination during the pendency 
of the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Moreover, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  The Veteran's one 
emergency hospitalization for a hypoglycemic coma has been 
considered in reaching the determination that an increase 
from 20 percent to 40 percent for type II diabetes mellitus 
is warranted.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that, even prior to the action taken 
above, the Veteran had a combined schedular evaluation of 100 
percent.  Indeed, a 100 percent evaluation has been in effect 
since February 2008 for the Veteran's diabetic nephropathy.  
Accordingly, there is no basis for consideration of 38 C.F.R. 
§ 4.16.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

III.  Effective date claims

A.  Applicable laws and regulations

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

B.  Extremity neuropathy evaluations

On July 24, 1998, the Veteran's initial claim for service 
connection for, among other disabilities, peripheral 
neuropathy as due to Agent Orange and diabetes was received 
by the RO.  A second request, concerning peripheral 
neuropathy, was received in November 1998.  Both claims were 
denied in a December 1998 rating decision, of which the 
Veteran received notification in the same month.  The Veteran 
did not submit a Notice of Disagreement in response to this 
decision in the following year, although he indicated in a 
March 1999 submission that he "would like to reopen my 
claim."  See 38 C.F.R. § 20.201 (defining a Notice of 
Disagreement).

In October 2001, the Veteran furnished "a new claim for 
diabetic peripheral neuropathy in association with my pending 
claim for Type II diabetes."  In a November 2001 rating 
decision, the RO granted service connection for "diabetes 
mellitus with mild peripheral neuropathy," with a single 20 
percent evaluation assigned as of July 24, 1998, the date of 
the Veteran's original claim.  The Veteran was notified of 
this decision in December 2001, and his Notice of 
Disagreement was received in February 2002.  

In February 2003, the Veteran was furnished with a Statement 
of the Case addressing four issues, including the claim for a 
higher initial evaluation for diabetes mellitus with mild 
peripheral neuropathy.  The Veteran did not file any document 
indicating an intent to further pursue an appeal as to those 
issues within one year of the respective rating decisions.  
The Board does note that, on March 10, 2003, the RO received 
a statement from the Veteran indicating an application for 
several new claims "in addition to my other appeals in 
progress."  The Board, however, does not find that this 
statement constitutes a timely Substantive Appeal in regard 
to the claim for an increased rating for type II diabetes 
mellitus with mild peripheral neuropathy, as the Veteran did 
not specify which of the four issues listed in the February 
2002 Statement of the Case were being appealed.  38 C.F.R. 
§ 20.202, concerning the definition of a Substantive Appeal, 
requires that a Substantive Appeal "must either indicate 
that the appeal is being perfected as to all of those issues 
or must specifically identify the issues appealed"; the 
March 2003 submission failed to meet either criteria, as it 
contained only a brief reference to an unspecified ongoing 
appeal process.

In September 2003, the Veteran's request for the following 
was received: "Please schedule me to review my claim file 
ASAP."  There is no indication of a specific claim for a 
specific benefit in this submission, however.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.1(p).

On October 7, 2004, the Veteran's claim for an increased 
evaluation for diabetes was received.  He subsequently 
underwent a November 2004 diabetes mellitus examination, 
which revealed diabetic neuropathy in all four extremities 
and peripheral vascular disease that was more likely than not 
secondary to the diabetes.  Based on these examination 
results, the RO indicated that the evaluations for bilateral 
lower extremity peripheral neuropathy and vascular disease 
were being "increased" from zero percent to 10 percent as 
of October 7, 2004.  While the rating decision reflects that 
zero percent evaluations had been in effect since July 24, 
1998, the Board notes that this was not indicated in any 
prior rating decisions; rather, those decisions had 
contemplated mild peripheral neuropathy only as part of the 
underlying 20 percent evaluation for diabetes mellitus.  
Separately, the RO also granted 10 percent evaluations for 
right and left upper extremity peripheral neuropathy, again 
effective from October 7, 2004.  The current appeal arose 
from that decision.

In addressing the date of claim in this case, the Board notes 
that the November 2001 rating decision concerning the 
evaluation for diabetes mellitus with mild peripheral 
neuropathy was "final," as the Veteran did not furnish a 
timely Substantive Appeal in response to the February 2003 
Statement of the Case.  As described above, the Board has 
determined that the March 2003 submission did not meet the 
criteria for a Substantive Appeal under 38 C.F.R. § 20.202.  
Moreover, the September 2003 submission does not meet the 
criteria for an "informal claim" under 38 C.F.R. 
§ 3.155(a), as the Veteran failed to identify a specific 
benefit being sought.  In other words, the October 7, 2004, 
date must stand as the date of claim.

As noted above, the Veteran's peripheral neuropathy was 
previously incorporated in the assigned 20 percent evaluation 
for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913. As such, the October 7, 2004, claim constitutes a 
claim for an increase, with the question becoming whether the 
criteria for separate compensable percent evaluations were 
met in the year prior to October 7, 2004.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

In this regard, it is significant that the Board has 
separately determined that increased evaluations are 
warranted for all four disorders, with a 30 percent 
evaluation assigned for the right upper extremity and 20 
percent evaluations assigned for the three remaining 
extremities.  The earliest medical record supporting this 
determination is the aforementioned November 20, 2003 VA 
neurology note.  This evidence dates from the year prior to 
the October 7, 2004, claim and contains findings consistent 
with the currently assigned evaluations.  

In short, the evidence supports earlier effective dates for 
the separate compensable evaluations for peripheral 
neuropathy of the upper extremities and peripheral neuropathy 
and vascular disease of the lower extremities, with the 30 
percent evaluation assigned for the right upper extremity and 
the 20 percent evaluations assigned for the three remaining 
extremities effective from November 20, 2003.  To this 
extent, the appeal is granted.  38 U.S.C.A. § 5107(b).

C.  Service connection claims

On July 24, 1998, the Veteran's initial claim of service 
connection for a "nerve condition" was received by the RO.  
A second request as to this claim was received in November 
1998.  A claim for service connection for a "mental 
abnormality" was denied in a December 1998 rating decision, 
of which the Veteran received notification in the same month.  

The Veteran did not submit a Notice of Disagreement in 
response to this decision in the following year, although he 
indicated in a March 1999 submission that he "would like to 
reopen my claim."  38 C.F.R. § 20.201 (defining a Notice of 
Disagreement).  In June 1999, the RO denied service 
connection for PTSD on the basis that there was no confirmed 
diagnosis of this disorder.  The Veteran was notified of this 
decision in the same month.  He submitted a Notice of 
Disagreement with the decision in March 2001, but this was 
noted to be untimely in a June 2001 letter providing 
38 C.F.R. § 3.159(b) notice as to the claim.  See 38 C.F.R. 
§ 20.302(a) (addressing the time limit for submitting a 
Notice of Disagreement).  

In August 2001, the RO again denied service connection for 
PTSD, again on the basis that he did not meet the criteria 
for PTSD.  He was notified of this decision in the same 
month, and his Notice of Disagreement with the decision was 
received on October 22, 2001.

Also, on October 22, 2001, the Veteran filed a claim for 
service connection for "kidney neuropathy."  This claim was 
denied in a November 2001 rating decision; following 
notification of this decision in December 2001, the Veteran's 
Notice of Disagreement was received in January 2002.  

In February 2003, the Veteran was furnished with a Statement 
of the Case addressing four issues, including the claims for 
service connection for PTSD and kidney neuropathy.  The 
Veteran did not file any document indicating an intent to 
further pursue an appeal as to those issues within one year 
of the respective rating decisions.  The Board again notes 
that, on March 10, 2003, the RO received a statement from the 
Veteran applying for several new claims "in addition to my 
other appeals in progress."  The Board, however, does not 
find that this statement constitutes a timely Substantive 
Appeal in regard to the service connection claims addressed 
in the February 2003 Statement of the Case, as the Veteran 
did not specify which of the four issues listed in the 
February 2002 Statement of the Case were being appealed.  See 
38 C.F.R. § 20.202.

In September 2003, the Veteran's request for the following 
was received: "Please schedule me to review my claim file 
ASAP."  There is no indication of a specific claim for a 
specific benefit in this submission, however.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.1(p).

On October 7, 2004, the Veteran's new claim for service 
connection for PTSD was received, and he also requested an 
increased evaluation for diabetes.  He subsequently underwent 
a series of VA examinations in November and December of 2004, 
which confirmed diagnoses of PTSD, diabetic nephropathy, and 
both hypertension and coronary artery disease "more likely 
than not secondary to diabetes."  Based on these examination 
results, service connection for all four disabilities was 
established in a February 2005 rating decision, with initial 
ratings assigned as of October 7, 2004, for all four 
disabilities.  The current appeal arose from that decision.

As to PTSD and diabetic nephropathy, 38 C.F.R. § 3.400(q)(1) 
applies.  These service connection claims had previously been 
denied in multiple prior rating decisions, and the Veteran 
did not furnish a timely Substantive Appeal in response to 
the February 2003 Statement of the Case addressing both 
claims.  As described above, the Board has determined that 
the March 2003 submission did not meet the criteria for a 
Substantive Appeal under 38 C.F.R. § 20.202.  Moreover, the 
September 2003 submission does not meet the criteria for an 
"informal claim" under 38 C.F.R. § 3.155(a), as the Veteran 
failed to identify a specific benefit being sought.  Under 38 
C.F.R. § 3.400(q)(1), the effective date therefore must be 
October 7, 2004, the date of receipt of the new claim.

As to hypertension and coronary artery disease, the claims 
file contains no indication of a claim for service connection 
whatsoever prior to the October 7, 2004, application.  
Rather, these benefits arose from subsequent examination 
diagnoses linking the disorders to the service-connected 
diabetes.  In the absence of an earlier claim, and given that 
this matter arose more than three decades following 
separation from service, there is no basis for an effective 
date prior to October 7, 2004, in view of 38 C.F.R. § 
3.400(b)(2).

Overall, the criteria for an effective date prior to October 
7, 2004, for the grants of service connection for PTSD, 
diabetic nephropathy, hypertension, and coronary artery 
disease have not been met, and the claims for those benefits 
must be denied.  38 U.S.C.A. § 5107(b).

IV.  Entitlement to a higher initial evaluation for PTSD

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran has withdrawn the appeal as to the 
claim for a higher initial evaluation for PTSD and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the claim, and it is dismissed.


ORDER

Entitlement to a 40 percent evaluation for insulin-dependent 
type II diabetes mellitus with erectile dysfunction is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a 20 percent evaluation for peripheral 
neuropathy and vascular disease of the right lower extremity 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a 20 percent evaluation for peripheral 
neuropathy and vascular disease of the left lower extremity 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a 30 percent evaluation for peripheral 
neuropathy of the right upper extremity is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a 20 percent evaluation for peripheral 
neuropathy of the left upper extremity is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an effective date of November 20, 2003, for 
the grant of a 20 percent evaluation for peripheral 
neuropathy and vascular disease of the right lower extremity 
is granted.

Entitlement to an effective date of November 20, 2003, for 
the grant of a 20 percent evaluation for peripheral 
neuropathy and vascular disease of the left lower extremity 
is granted.

Entitlement to an effective date of November 20, 2003, for 
the grant of a 30 percent evaluation for peripheral 
neuropathy of the right upper extremity is granted.

Entitlement to an effective date of November 20, 2003, for 
the grant of a 20 percent evaluation for peripheral 
neuropathy of the left upper extremity is granted.

Entitlement to an effective date prior to October 7, 2004, 
for the grant of service connection for PTSD is denied.

Entitlement to an effective date prior to October 7, 2004, 
for the grant of service connection for diabetic nephropathy 
is denied.

Entitlement to an effective date prior to October 7, 2004, 
for the grant of service connection for hypertension is 
denied.

Entitlement to an effective date prior to October 7, 2004, 
for the grant of service connection for coronary artery 
disease is denied.

The claim of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is dismissed.


REMAND

The Board notes that, in the appealed April 2005 rating 
decision, the RO granted an increased 70 percent evaluation 
for glaucoma and diabetic retinopathy, status post 
intraocular lens implants, as of October 7, 2004, following a 
March 2005 review by the Director, Compensation and Pension 
Service.  In this review, it was noted that the loss of 
visual acuity in both eyes, together with the contraction of 
the visual fields, presented such an unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Under the circumstances, a 70 
percent extra-schedular evaluation was found to be warranted.  
38 C.F.R. § 3.321(b)(1).  (The Board notes that this 
evaluation was later reduced to 30 percent as of October 4, 
2008, but the current appeal does not encompass either a 
claim for an increased evaluation or the question of the 
propriety of the reduction.)

Since the appealed April 2005 rating decision, VA has 
received copious medical documentation from several private 
treatment providers dating from the year prior to October 7, 
2004.  This documentation contains numerous detailed eye 
examination findings that the Board hesitates to interpret 
without having the records reviewed by a VA eye specialist 
first.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(the Board is prohibited from substituting its own 
unsubstantiated medical opinions).  The Board also observes 
that, in a December 2003, Audrey Tuberville, M.D., noted that 
the Veteran's chronic glaucoma was "difficult to keep in 
control" and that he had severe visual field defects, with a 
10 degree central island of vision in the right eye and a 20 
degree central island of vision in the left eye.  Dr. 
Tuberville further noted severe bilateral chronic uveitis and 
severe secondary glaucoma, which takes continuing therapy and 
glaucoma surgeries from time to time.  Accordingly, it would 
be appropriate to return this case to the Director, 
Compensation and Pension Service, to ascertain whether the 
extra-schedular 70 percent evaluation was warranted at any 
time during the one-year period prior to October 7, 2004.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
reviewed by a VA ophthalmologist, or 
another specialist with expertise in 
treating eye disorders, to interpret all 
private medical records dated from the one 
year period prior to October 7, 2004.  The 
specialist should describe in detail what 
the findings from these records represent 
(particularly in terms of visual acuity 
and visual fields) in a typewritten report 
that must be added to the claims file 
prior to the action of paragraph 2.

2.  The Veteran's claims file must then be 
furnished to the Director, Compensation 
and Pension service, to ascertain whether 
the extra-schedular 70 percent evaluation 
for glaucoma/diabetic retinopathy, status 
post bilateral lens implant, was warranted 
at any time during the one-year period 
prior to October 7, 2004.  

3.  Then, the claim for an effective date 
prior to October 7, 2004, for the grant of 
an extra-schedular 70 percent evaluation 
for glaucoma/diabetic retinopathy, status 
post bilateral lens implant, must be 
readjudicated, with full consideration of 
all applicable schedular criteria and 
38 C.F.R. § 3.321(b)(1).  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


